OPINION — AG — (1) THE OKLAHOMA LEGISLATURE CAN CONSTITUTIONALLY REQUIRE THE BOARD OF TRUSTEES OF A MUNICIPAL FIREMEN'S RELIEF AND PENSION FUND TO TRANSFER THEIR RESERVE FUND TO A NEWLY CREATED STATE FUND. (2) THE OKLAHOMA FIREFIGHTER'S PENSION AND RETIREMENT BOARD WILL BE REQUIRED TO CONTINUE PENSION PAYMENTS TO MEMBERS OF THE OKLAHOMA FIRE — FIGHTER'S PENSION AND RETIREMENT SYSTEM IN AN AMOUNT EQUAL TO THAT WHICH SUCH MEMBERS ARE RECEIVING PRIOR TO THE EFFECTIVE DATE OF SENATE BILL NO. 265, 37TH LEG., UNLESS THAT AMOUNT IS LESS THAN THE MEMBER IS ENTITLED TO RECEIVE UNDER SENATE BILL NO. 265 CITE: ARTICLE II, SECTION 15, ARTICLE V, SECTION 41, ARTICLE V, SECTION 36, 11 Ohio St. 1977 Supp., 49-101 [11-49-101], 11 Ohio St. 1977 Supp., 59-102 [11-59-102] (JOHN PAUL JOHNSON)  ARTICLE V, SECTION 36, ARTICLE V, SECTION 41, ARTICLE V, SECTION 36, ARTICLE V, SECTION 41,  ARTICLE X, SECTION 15